Holmes, C. J.
The main point of this case is covered by Wishart v. McKnight, ante, 356. The demandant was disseised continuously for more than twenty years. Pub. Sts. c. 196, § 1. It is not material, if it be a fact, that the successive occupants of the tenant’s lot claimed the disputed strip only because they were under a mistake as to where the boundary line would fall when the deeds were applied to the land. Harrison v. Dolan, 172 Mass. 395. Bond v. O'Gara, 177 Mass. 139.

Judgment for tenant affirmed.